Citation Nr: 0833512	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits following a grant of service connection for post-
traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for 
schizophrenia, to an initial evaluation for PTSD in excess of 
30 percent prior to January 20, 2005 and in excess of 70 
percent from January 20, 2005, and to an effective date prior 
to October 5, 2004 for a grant of service connection for 
PTSD, are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant in this case is an attorney at law who 
represented, and continues to represent, the veteran in VA 
proceedings.  The veteran has not submitted any statements or 
contentions with regard to this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 determination by Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama which denied eligibility for payment of 
attorney fees with regard to a rating decision issued in 
January 2005 which, in pertinent part, granted service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran's October 2000 claim for service connection 
for PTSD was denied by a rating decision issued in May 2001, 
and the veteran timely disagreed with that denial in July 
2001.

2.  The Board granted the veteran's claim for service 
connection for PTSD by a decision issued in December 2004, 
and the appellant entered into a new fee agreement with the 
veteran in late January 2005.

3.  Because the veteran's notice of disagreement to the 
denial of service connection for PTSD was submitted prior to 
June 2007, the governing statute precludes payment of a fee 
from past-due benefits for services provided to assist the 
veteran to obtain the January 2005 grant of service 
connection where those services were provided prior to the 
December 2004 Board decision on the claim of entitlement to 
service connection for PTSD.

4.  Work performed by the veteran's attorney after the 
Board's December 2004 decision granting the service 
connection for PTSD but prior to the RO's January 2005 rating 
decision implementing the grant of service connection did not 
affect the outcome of the claim, and did not serve to make 
the outcome more favorable to the veteran than the decision 
announced in the December 2004 Board decision.


CONCLUSIONS OF LAW

The criteria for the payment of attorneys fees from past due 
benefits following a December 2004 Board decision which 
granted service connection for PTSD have not been met.  38 
U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 U.S.C.A. § 5904 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.609 (2008); 
38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, an attorney fee dispute is not a "claim" for 
disability compensation benefits.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006). 

The Court has held that VA's duties to notify and assist do 
not apply to cases where the law and not the facts are 
dispositive, and therefore, no amount of evidentiary 
development will change the result.  See, e.g., Manning v. 
Principi, 16 Vet. App. 534 (2002); see also VAOGCPREC 5-2004.  
In this case, the determination depends entirely on the 
adjudicative actions of record.  No action by the appellant 
in response to any notice can change those adjudicative 
actions, and no evidence other than the adjudicative actions 
already of record may be added to the evidence which may be 
considered.  Accordingly, no further notice or assistance 
with development can change the result of the application of 
the law to the adjudicate actions of record.  Therefore, no 
further discussion of the VCAA is required.  

At the time relevant to this appeal, that is, when the 
veteran submitted his claim for service connection for PTSD 
and notice of disagreement (NOD) with the denial of service 
connection for PTSD, VA was authorized only to pay attorney 
fees from past-due benefits resulting from a favorable 
decision for legal services rendered after a final Board 
decision.  38 U.S.C.A. § 5904(d)(2)(A) (West 2002 & Supp. 
2007)(as in effect prior to June 20, 2007); (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.609 (2000-2007, as in effect 
prior to June 20, 2007).  

The Board notes that, effective June 20, 2007 (effective 180 
days after enactment of December 22, 2006 revisions) an 
attorney may be paid for legal service rendered after a 
claimant submits an NOD as to a claim.  Pub. L. No. 109-461, 
Tit. I, § 101(h), 120 Stat. 3408 (Dec. 22, 2006).  However, 
under the provision as in effect prior to June 20, 2007, 
which encompasses the legal services at issue, an attorney 
could be paid only for services rendered after a final 
decision of the Board.  In this case, the Board issued a 
final decision on December 28, 2004.  Therefore, by law, VA 
is precluded from paying for legal services rendered prior to 
that date.

The appellant sets forth two premises for eligibility to be 
paid from the past-due benefits computed when the RO issued a 
January 2005 rating decision.  The appellant contends that he 
is entitled to payment based on services rendered after 
issuance of the Board's decision on December 28, 2004 but 
prior to the January 25, 2005 issuance of the rating 
decision.  

However, the statute also limits payment of attorney fees to 
those cases where the fees are contingent "on whether or not 
the matter is resolved in a manner favorable to the 
claimant."  38 U.S.C.A. § 5904(d)(2)(A)(ii) (West 2002 & 
2006).  

According to these provisions, the claimant and an attorney 
may enter into a fee agreement providing that payment for the 
services of the attorney will be made directly to the 
attorney by VA of any past-due benefits awarded as a result 
of a successful appeal to the Board or an appellate court or 
as a result of a reopened claim before VA following a prior 
denial of such benefits by the Board or an appellate court.  
VA will honor such an agreement only if: (1) The total fee 
payable (excluding expenses) does not exceed 20 percent of 
the total amount of the past-due benefits awarded, (2) The 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the claimant, and (3) The 
award of past-due benefits results in a cash payment to a 
claimant from which the fee may be deducted.  38 U.S.C.A. § 
5904(d);38 C.F.R. § 20.609(h)(1) (2005).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court. 38 C.F.R. § 20.609(h)(3).

Facts 

By a claim submitted in October 2000, the veteran sought 
service connection for PTSD.  The veteran appointed the 
appellant to represent him in October 2000.  The RO denied 
that claim in May 2001.  The veteran timely disagreed with 
the denial of service connection for PTSD in July 2001.  The 
veteran perfected a timely substantive appeal to the Board.  
By a decision issued in December 2004, the Board granted the 
veteran's claim for service connection for PTSD.  The Board's 
decision was fully favorable to the veteran with regard to 
that claim.

On January 7, 2005, the appellant sent a letter to the Board, 
with a copy to the veteran, noting that the veteran had 
informed the attorney that a Board decision had been issued.  
The attorney's January 7, 2005 correspondence requested a 
copy of the December 28, 2004 Board decision.  In late 
January 2005, the appellant and the veteran entered into a 
new fee agreement.

In early January 2005, the RO prepared the rating decision 
which granted the veteran's claim for service connection for 
PTSD, and the RO then issued the decision later in January 
2005.

Analysis

The appellant seeks payment of attorney fees from the past-
due benefits based on the January 11, 2005, RO decision which 
implemented the Board's December 2004 grant of service 
connection for PTSD.  After the decision was issued, the 
veteran and his attorney sought attorney fees.  By a decision 
issued in March 2006, the RO determined that there was no 
entitlement to payment of attorney fees based on the January 
2005 grant of service connection for PTSD.  The RO correctly 
noted that 38 U.S.C.A. § 5904 was in effect at all times 
during the pendency of the veteran appeal and when the 
veteran submitted the claim for payment of attorney fees, and 
that statute specifically stated that an attorney fee could 
not be charged, allowed, or paid, for services of an attorney 
with respect to services provided before the date on which 
the Board first made a final decision on the case.  

In this case, the Board issued its decision on December 28, 
2004 and that decision, which granted the veteran's claim for 
service connection for PTSD, was fully favorable to the 
veteran.  Therefore, the attorney may not seek payment for 
services rendered prior to that date.  Since the law does not 
allow payment of any attorney fee for any legal service 
provided prior to December 2004, when the Board granted 
service connection for PTSD, the Board need not consider 
whether the attorney fee agreement meets other factors 
required by the statute (such as the reasonableness of the 
fee sought or when the veteran and the attorney entered into 
the fee agreement).

Following the denial of payment of attorney fees in 
connection with the December 2004 Board decision and the 
January 2005 rating decision implementing that decision, the 
attorney disagreed with denial of payment of attorney's fees.  

The attorney's May 2005 notice of disagreement suggests that 
the attorney seeks fees in connection with the veteran's 
disagreement with the initial disability rating and effective 
date assigned for the initial grant of service connection for 
PTSD.  The Board notes that the December 2004 Board decision 
addressed only the veteran's claim of entitlement to service 
connection for PTSD.  The veteran's disagreement with the 
initial rating and initial assigned effective date are 
downstream issues, for which no final Board decision had yet 
been issued when the appellant attorney perfected the 
substantive appeal at issue, the denial of fees based on the 
January 2005 rating decision granting service connection for 
PTSD.  See, e.g., Urban v. Principi, 18 Vet. App. 143 (2004).  

The Board notes the attorney's recent arguments that the 
attorney is entitled to fees on the basis that he assisted 
the veteran to obtain a more favorable evaluation following 
the grant of service connection for PTSD.  However, the fee 
agreement eligibility decision issued in March 2006 does not 
address those matters, since there was no final Board 
decision on those downstream issues at the time of March 2006 
eligibility decision which is the subject of this appeal 
before the Board.  

After the RO issued a statement of the case (SOC) addressing 
the attorney's claim for fees and his disagreement with the 
attorney fee eligibility decision issued in March 2006, the 
appellant timely submitted a June 2006 substantive appeal for 
those benefits to the Board.  In the substantive appeal, the 
appellant argued that he was attempting to obtain attorney 
fees for services rendered after the December 28, 2004 Board 
decision, including fees for two letters to the Board in 
January 2005 and January 2005 discussions of the matter with 
the veteran and the Board.  

The attorney's claim that he is entitled to payment for at 
least the services rendered following the December 28, 2004 
Board decision but rendered prior to the January 25, 2005 
issuance of the implementing RO decision is contrary to the 
statute.  The December 2004 Board decision granted the claim 
for service connection for PTSD.  Since the claim was 
granted, the veteran's attorney, the appellant, was not able 
to provide any legal service following the December 2004 
Board decision which could result in action more favorable to 
the claim for service connection than the Board's grant of 
that benefit.  The governing statute, 38 U.S.C.A. § 5904, as 
in effect prior to June 2007, authorizes attorney fees only 
where the fee agreement is "contingent on whether or not the 
matter is resolved in a manner favorable to the claimant."  
38 C.F.R. § 5904(d)(2)(A)(ii) (as in effect prior to June 
2007).

In this case, a fee agreement entered into by the veteran in 
late January 2005 could not have specified, with respect to a 
claim for service connection for PTSD, that the fee be 
contingent on resolution of the matter in the veteran's 
favor, because that matter was already resolved in the 
veteran's favor as of December 28, 2004.  Therefore, under 
the terms of 38 U.S.C.A. § 5904, no fee agreement prior to 
that date was binding on the veteran, and no fee agreement 
after that date could have resulted in a resolution more 
favorable to the veteran than the complete grant of service 
connection in place as of that date.  

The attorney stated, in a June 2006 letter, that the SOC 
issued by the RO with respect to the fee eligibility decision 
was defective because the SOC did not explain why the 
attorney was not eligible for payment from the past-due 
benefits for services performed between December 28, 2004 and 
January 25, 2005.  This decision provides that citation.  
38 U.S.C.A. § 5904(d)(2)(A)(ii) precludes payment for the 
ministerial services provided during that period, as those 
services were unrelated to obtaining a favorable resolution 
of the matter.  
  
The Board notes that under the Veterans Benefits, Health 
Care, and Information Technology Act of 2006, Pub. L. No. 
109-461, the law governing payment of attorney fees was 
amended in several respects, effective June 20, 2007.  The 
Board notes that, if those revisions to 38 U.S.C.A. § 5904 
were applicable to this case, the outcome of this case might 
be different.  However, the revisions are not effective as to 
cases in which the veteran's notice of disagreement was filed 
prior to June 20, 2007, since, under the provisions of 
38 U.S.C.A. § 5110, a statute may not be applied prior to its 
effective date.  By the terms of the statute, the revisions 
of the provisions governing payment of attorney fees are not 
applicable to this case.  

The law is dispositive.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable, 
since the statute is dispositive.  The appeal for payment of 
attorney fees from past-due benefits following a December 
2004 Board grant of service connection for PTSD must be 
denied.




ORDER

The appellant is not eligible for payment of attorney fees in 
connection with a grant of service connection from past-due 
benefits following a December 2004 Board grant of service 
connection for PTSD and the January 2005 rating decision 
which implemented that benefit.




	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


